872 F.2d 1027
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frederick MOORE, Plaintiff-Appellant,v.Steve NORRIS;  Alexander, Dr.;  Defendants-Appellees,Gary Livesay;  Wittenburg, Lt.;  Frisbee, Corp.;  VirginiaLewis;  Willie Angel;  Roy Anderson;  Fred Tackas;Lyle Craft, Defendants.
No. 88-6308.
United States Court of Appeals, Sixth Circuit.
April 14, 1989.

1
Before KEITH and KENNEDY, Circuit Judges, and RICHARD B. McQUADE, Jr., District Judge*.

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the record indicates that the final decision of the district court was entered on October 21, 1988.  The notice of appeal for Frederick Moore was signed by Larry Ayers and filed on November 7, 1988.


4
Parties may plead and conduct their own cases personally or by counsel as provided by 28 U.S.C. Sec. 1654.   Reshard v. Britt, 839 F.2d 1499 (11th Cir.1988) (per curiam) (en banc).  Generally, a court lacks jurisdiction over the claims of pro se appellants who fail to sign the notice of appeal.   See Theriault v. Silber, 579 F.2d 302, 302 n. 1 (5th Cir.1978) (per curiam), cert. denied, 440 U.S. 917 (1979);  Scarrella v. Midwest Federal Savings & Loan, 536 F.2d 1207, 1209 (8th Cir.)  (per curiam), cert. denied, 429 U.S. 885 (1976);  McKinney v. DeBord, 507 F.2d 501, 503 (9th Cir.1974).


5
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Richard B. McQuade, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation